Citation Nr: 0842966	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-42 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and August 2006 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

In August 2007, the Board denied a service connection claim 
for residuals of a head injury, to include tinnitus, 
dizziness, confusion, and headaches, and remanded the new and 
material claim for PTSD for further development.  


FINDINGS OF FACT

1.  An August 1999 rating decision denied the veteran's 
service connection claim for PTSD; the veteran did not file a 
timely appeal following appropriate notice.

2.  Evidence received since the August 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  An August 1999 rating decision, denying the veteran's 
service connection claim for PTSD, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 
2008).

2.  Evidence received since the August 1999 rating decision 
that denied the service connection claim for PTSD, is not new 
and material, and the veteran's service connection claim for 
such disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, VCAA notice that the RO provided to the veteran 
in May 2006, July 2006, August 2006, and October 2007 letters 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment 
records, private medical evidence, and VA medical evidence.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his claim.  As the Board will 
discuss in the following decision, however, the additional 
evidence received since the prior final denial of service 
connection for PTSD is not material to the claim.  His PTSD 
claim will not, therefore, be reopened.  Consequently, the 
Board concludes that a remand to accord the veteran a VA 
examination pertinent to his claim is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, according to "SSOC Notice Response" forms, received 
in both October 2007 and August 2008, the veteran indicated 
that has no additional information or evidence to submit, and 
requested that his case be returned to the Board for further 
appellate consideration as soon as possible.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Analysis

In April 2006, the veteran sought to reopen a service 
connection claim for PTSD, last denied in August 1999, on the 
basis that there was no evidence of a PTSD diagnosis, and no 
credible evidence that a stressor occurred.

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Here, in an August 1999 decision, the RO denied service 
connection for PTSD, and the veteran was notified of that 
decision in the same month.  The veteran did not file a 
timely appeal and that decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 
2008).

Since the August 1999 rating decision is final, the veteran's 
service connection claim for PTSD may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the August 1999 rating decision, the claims 
folder contained available service treatment records, VA and 
private medical evidence, and the veteran's contentions.  The 
VA medical evidence showed diagnoses of psychiatric 
disability, variously diagnosed, but no diagnosis of PTSD.  
Also, there was no evidence of a verified stressor.  

On review, the Board finds that new and material evidence has 
not been submitted subsequent to the August 1999 rating 
decision.  Evidence received since the August 1999 rating 
decision consists of additional VA medical evidence, and lay 
statements.  VA treatment notes dated in 2006 show diagnoses 
of "rule out PTSD." The newly received evidence also shows 
that in September 2006, the veteran underwent a consultation 
at the VA "PTSD clinic," the record shows that there was 
insufficient time to complete a full PTSD diagnostic 
interview, therefore the Axis I diagnosis was deferred.  
Subsequent psychiatric evaluations were scheduled for October 
23, 2006 and October 30, 2006, however the veteran failed to 
report to the scheduled appointments.  Accordingly, the 
evidence associated with the claims folder subsequent to the 
August 1999 rating decision does not show that the veteran 
meets the DSM-IV criteria for PTSD.  A PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

In sum, the new evidence, either by itself or when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the PTSD claim.  
38 C.F.R. § 3.156 (2008).  It does not raise a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence is not considered new and material for the purpose 
of reopening the service connection claim for PTSD.  
Accordingly, the claim is not reopened.
	

ORDER

New and material evidence has not been received to reopen a 
service connection claim for PTSD; the appeal is therefore 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


